Citation Nr: 1517753	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from October 1996 to March 1997 and from August 2006 to December 2007.  He had additional service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that, in part, denied the above claim.

In November 2012, the Veteran testified at a personal hearing before a Decision Review Officer of the RO.  In February 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of each hearing has been associated with his claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension manifested to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent disability rating.  Also, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Here, a current diagnosis of hypertension has been established.

The Veteran's service treatment records do not show treatment for or a diagnosis of hypertension during active service.  He separated from service on December 8, 2007.

A Periodic Health Assessment Referral Form (Reserve Health Readiness Program) dated on January 2, 2009, shows that the Veteran's blood pressure was found to be 118/88.  It was noted that high blood pressure was untreated.  As his electrocardiogram was also abnormal, he was referred for a cardiac consultation which subsequently confirmed hypertension and also premature ventricular contractions.

A private medical record from A.A.M., M.D., dated in March 2010, shows the Veteran had uncontrolled hypertension, with blood pressure of 140/100. 

VA outpatient treatment records dated from June 2011 to March 2012 show intermittent treatment for hypertension for which he was treated with medication and low salt diet and exercise.  Blood pressure ranged from 140/90 to 144/107.  

During the November 2012 and January 2015 hearings, the Veteran testified that during his deployment in the Southwest Asia theater of operations, he experienced progressively increasing symptoms associated with hypertension, to include headaches and fatigue.  He indicated that check-ups during deployment showed blood pressure readings that were fairly high, but that such had been attributed to anxiety and being nervous while on deployment.  He added that about eight to 10 months following his return, he began to experience regular headaches, fatigue, and irregular heartbeats.  He stated that he tried to schedule an appointment for his regular military physical examination in September 2008, but there had been no availability until January 2009.  Therefore, the initial diagnosis of hypertension was not made until just after the one year period following his separation from service.  He also noted that he was placed on blood pressure medication at that time.

As indicated above, hypertension is a chronic disability that may be demonstrated through a showing of continuity of symptomatology rather than through a finding of nexus.  See Walker, 708 F.3d at 1331.  The Board finds that the Veteran's assertions have been consistent over the entire course of this appeal, and have been generally supported by the available evidence of record.  Therefore, the Veteran is deemed to be credible with regard to the manifestation and continuity of symptoms associated with his hypertension during service and in the year following his separation.  As such, in light of the findings of uncontrolled blood pressure with diastolic readings of at least 100 and the required use of continuous medication for control, resolving all reasonable doubt in the Veteran's favor, hypertension had manifested to a compensable degree within one year from the date of separation from service.

Therefore, as the evidence is at the very least in relative equipoise, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


